Title: To Thomas Jefferson from Elizabeth House Trist, 18 April 1808
From: Trist, Elizabeth House
To: Jefferson, Thomas


                  
                     N. Orleans April 18th 1808
                  
                  Mr. Evan Jones the Bearer of this is Uncle to the Husband of my Daughter. he is an old and respectable inhabitant of this country and I have a great desire that he shou’d be personally known to you, his politicks I believe do not accord with ours but he is much of a Gentleman and I shall be much flatterd by any mark of attention you shew him. a melancholy circumstance takes him to the States the Ill health of an amiable daughter supposed to be in a deep decline she is wife to a very rich but dissipated creole of this Country Mr Marignay she is, or rather was one of the lovelyest woman of this place. Miss Jones accompanies her Father and sister it will depend on Madam Marignay recovery of sufficient health to visit Washington on their way to the Springs I shou’d be happy to make them acquainted with you and I am sure that you wou’d be pleased with them. I acknowledge your favor and as the merchants, say note the contents I hope that you will attribute any communication I make to the present motives of friendship and gratitude. I am sorry that this country occasions you any trouble a few designing bad men have been the means of much evil by destroying the harmony that generally prevaild in the American society on our first residence here the prosperity of this country has received a severe check the Merchants are breaking every day and where it will end God knows Wm Brown has made a purchase of a Plantation formerly Judge Prevost five miles below the city He expects to make a hundred Hogshead of sugar this year if he only has common good fortune he will be able to pay for it in three years. we have not been without our sorrows by the event of a duel that took place between Phill Jones and Mr. Gurley who fell a victum to intrigue and duplicity, Jones received a wound through his ancle which has accaison’d him much suffering, tho the publick sympathy was excited at the time from the unfortunate end of Mr Gurley I can not learn that anyone attaches blame to Mr. Jones—among the number of Offices that has become vacant by the Death of Mr Gurley I take the liberty of mentioning Mr Johnstone to fill the place of commissioner or Register of the land Office, at Present he is a Clerk in the Bank which affords him a salery not sufficient to support him, he appears an amiable young Gentleman and I have not doubt but he will do honor to the appointment no one can be acquainted with Mr Johnstone and not be interested in his welfare Mr Madison gave him highly recommendatory letters to the Governor but at present he has no Office to bestow, you are not unacquainted with Mr Johnstones family and their misfortune by the death of their Father. He told me that his sister Mrs Adams had address’d you in his behalf. I need not add how much it wou’d delight my heart to see him promoted to some more lucrative employment than what he now holds, that he may be enabled to contribute to the support and comfort of his Mother and sisters.
                  I am not without hope that I shall visit Monticello this Summer my intention is to take a passage to Charleston and go by the Stage to Henry an proceed on to Richmond Peachy has promised to meet me on the way—I hear that Mr Monroe resides in Richmond and I shou’d certainly be made happy to see them as well as rest of my Dear friends in Albemarle please to present me affectionately to Mrs Randolph and family and accept the sincere good wishes of your friend
                  
                     E. Trist 
                     
                  
               